 LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL 415The unfair labor practices found to have been engaged in by the Respondentare of such character and scope that in order to insure to employees and pros-pective employees their full rights guaranteed them by the Act, it will be recom-mended that the Respondent cease and desist from in any manner interferingwith, restraining, or coercing its employees or prospective employees in theirright to self-organization,' as guaranteed in Section 7 of the Act.On the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.Lodge No. 1276 International Association of machinists is a labor organiza-tion within the meaning of Section 2 (5) of the Act.2 By disci iminating in regard to the hire and tenure of employment of JamesBlair, Lampton Eugene Martin, and Lewis Even, thereby discouraging member-ship in Lodge No. 1276 International Association of machinists and encouragingmembership in United Brotherhood of Carpenters and Joiners, AFL and/or itsLocal 1316, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this Volume.]TMay DepartmentStores, 326 U. S 376.Los ANGELES BUILDING AND CONSTRUCTION TRADESCOUNCIL,A. F. L.,AND LLOYD A. MASIIBURN, ITS AGENT; MILLWRIGHT ANDMACHINERYERECTORS LOCAL1607 OF THE UN LTED BROTHERHOOD OFCARPENTERSAND JOINERS OF AMERICA,A. F. L.,AND HERMAN F. BARBAGLIA, ITSAGENTandINTERNATIONAL ASSOCIATION OF MACIIINISTS, FOR ITSLOCAL LODGE 1235.Case No. V1-CD-19.May 11, 1951Decisionand OrderOn August 31, 1949, Trial Examiner Peter F. Ward issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in certain unfair labor practices in viola-tion of Section 8 (b) (4) (D) of the Act, and recommending thatthey cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondents. filed exceptions to the Intermediate Re-port and a supporting brief.On January 5, 1950, the Board heardoral argument at Washington, D. C.; the Respondents, the chargingIAM, the General Counsel, Westinghouse, and Edison participated.94 NLRL' No. 63 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 14, 1950, the Board remanded the proceeding to the TrialExaminer,' in substance to permit the General Counsel to plead andprove the Respondents' noncompliance with the Board's earlier deci-sion and determination of dispute under Section 10 (k) of the amendedAct'On November 20, 1950, the Trial Examiner issued a SupplementalIntermediate Report, a copy of which is attached hereto, finding thatthe General Counsel had proved noncompliance by the Respondentswith the terms of the determination, and recommending that theBoard issue an order in conformity with the Intermediate Report.Thereafter, the Respondents and the General Counsel filed exceptionsto the Supplemental Intermediate Report and briefs, and Edison andWestinghouse filed a brief.The Respondents' request for furtheroral argument is denied, as the positions of the parties are adequatelyreflected in the record, the briefs, and the oral argument already held.The Board has reviewed the rulings of the Trial Examiner at thehearings and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Supplemental Intermediate Report, the excep-tions and briefs, and the entire record in the case, and hereby overrulesthe findings, conclusions, and recommendations of the Trial Examiner.The Trial Examiner concluded that the Respondents did not complywith the determination because they "made no-effort whatsoever tocomply ... at no time intended to comply . . ., and the GeneralCounsel has by the introduction of competent and credible evidencesustained the burden of proof and by preponderance of the evidencehas proved noncompliance by the Respondents."He based theseconclusions on the following findings: (1) A strike by the riggerson April 11, 1949, before the determination issued; (2) a refusal byRespondents to clear riggers for transfer from another Westinghousejob to Redondo Beach, shortly after the determination issued andagain about a month later; (3) unsuccessful attempts by Westing-house, also shortly after the determination issued, to get its formerRedondo Beach riggers to report to work; and (4) the failure of theRespondents to submit to the Regional Director for the Twenty-firstRegion any notice of steps taken to comply with the determination.The evidence does not support the Trial Examiner's first three find-ings.The determination stated that the Respondents (1) were notlawfully entitled to "force or require" Westinghouse to assign certainwork at Redondo Beach to Millwrights rather than to its own em-ployees who were Machinists, and (2) might notify the Regional Di-rector within 10 days "what steps the Respondents have taken to'88 NLRB 1101 (ChairmanHerzog andMember Reynoldsdissenting).s 83 NLRB 477, herein calledthe determination. LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL '417comply with the terms" of the determination.Clearly, the strikebeforethe determination cannot prove noncompliance with the deter-mination.The only supporting testimony with respect to the othertwo items was that of various Westinghouse officials, who stated thatvarious riggerstold themthat the Respondents refused to give them"clearance" to transfer to or work at Redondo.This testimony isclearly hearsay with respect to implicating the Respondents; there-fore the Trial Examiner's factual findings are in fact based uponincompetent evidence.Furthermore, the hearsay does not purportto establish the Respondents' object, even assuming that they did re-fuse clearance.-Thus the Respondents were not proven by substantial evidence tohave engaged in any strike or other compulsive activity that couldconstitute noncompliance with the terms of the Board's determination.Moreover, that determination imposed no obligation upon Respond-ents to take any particular steps to achieve the desired result of com-pliance.Their failure to furnish the Regional Director with a noticesurvives as the only fact upon which the Trial Examiner could haverelied.But this failure, standing alone, is hardly sufficient to estab-lish noncompliance with the terms of the Board's determination.We believe that, because no affirmative action was required by theBoard's determination, the failure to notify the Regional Directorof what was or was not done does not alone establish noncompliance.Accordingly, we find, contrary to the Trial Examiner, that the Gen-eral Counsel has failed to prove that the Respondents havenotcom-pliedwith the Board's decision and determination of dispute.Because Section 10 (k) directs that the case be dismissed upon com-pliance with the determination, we shall dismiss the complaint in itsentirety.OrderUpon the entire record in this case, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board orders that the complaint against the Respond-ents, Los Angeles Building and Construction Trades Council, A. F. L.,and Lloyd A. Mashburn, its agent; Millwright and MachineryErectors Local 1607 of the United Brotherhood of Carpenters andJoiners of America, A. F. L., and Herman F. Barbaglia, its agent,be, and it hereby is, dismissed.CHAIRMAN HERZOG and MEMBER REYNOLDS, concurring :We join in the result, considering it inevitable in view of theabsence of probative evidence to establish the actual noncompliancewhich our colleagues thought the General Counsel was obliged to953841-52-vol. 94-28 418WDECISIONS OF NATIONAL LABOR RELATIONS BOARDprove before an order could issue against the Respondent Unions.As indicated in our dissenting opinion in the 1950 proceeding (88NLRB1101),we believe that the burden actually lay, rather, upontheRespondents affirmatively to establish the fact that they hadcomplied with the earlier determination.Supplemental Intermediate ReportMr. Jerome Smith,for the General CounselMr. Arthur GarrettandMr. JamesM. Nticoson, of Los Angeles, Calif, forthe RespondentsMr. Edward M. Skagen,of Los Angeles, Calif , for the IAMThe original hearing in the above-entitled matter was held at Los Angeles,California, before the undersigned from June 14 to 23, 1949; and the Inter-mediate Report was issued on August 31, 1949.On March 14, 1950, the National Labor Relations Board, herein called theBoard, issued its Order Remanding Case,'- whereby the undersigned wasdirected :To reopen the record; to permit the General Counsel to amend the com-plaint to allege the Respondents noncompliance with the Board's 10 (k)Decision and Determination of Dispute; to permit the pasties to adducerelevant evidence; and to prepare and issue an appropriate supplementaryIntermediate Report.On April 14, 1950, pursuant to the Board's Oider aforesaid, the undersignedissued and duly served his order reopening record and fixed the time and placefor said reopened hearing.On April 28, 1950, the General Counsel filed his amendment to the complaint,by adding Paragraph XIX, which alleged in substance: (a) That on or aboutMay 11, 1949, the Board, in a proceeding held pursuant to Section 10 (k) of theAct, issued and served on Respondents its Decision and Determination of Dis-pute,' herein, at times, referred to as the 10 (k) case, determining therein thatthe Respondents "are not and have not been lawfully entitled to tol ce or iequiu eWestinghouse Electric Corporation to assign" certain work on the installationof certain steam turbine generators at Southern California Edison Company'splant, herein called Edison, at Redondo Beach, California, to certain membersof the Respondents rather than to the employees of Westinghouse Electric Cor-poration, herein called Westinghouse, who are members of International Asso-ciation of Machinists, Local Lodge 1235, herein called IAM, and (b) that at alltimes since the date of issuance and service of said Decision and Determinationof Dispute, Respondents have failed to comply thereww ith, and have failed tonotify the Regional Director of the Twenty-first Region that any steps to complyhave been taken or would be taken.On May 5, 1950, Respondents filed their answer to the amendment to the com-plaint wherein they admitted that on or about May 11, 1949, the Board "in aproceeding purporting to have been held pursuant to Section 10 (k)" of the Actissued a document entitled "Decision and Determination of Dispute" and deniedeach and every allegation in said amendment to complaint "not herein abovespecifically admitted."188 NLRB 1101.2Respondents will at times herein be referred to as Trade Council or Council. LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL 419Pursuant to order and due notice, a hearing was held at Los Angeles, Califor-nia, on May 31, June 1 and 2, 1950, before the undersigned Trial Examiner dulydesignated in the Board's Order of Remand. The General Counsel and theRespondentswere represented by counsel and the IAM was represented by anTAM Grand Lodge representative.All participated in the hearing and wereafforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues.At the close of the hearingoral argument before the undersigned was waived.At the suggestion of theundersigned memorandum briefs were filed by the General Counsel and counselfor the Respondents.During the hearing ruling on the Respondents' motion tostrike General Counsel's Exhibits No. 10-a to 10-f inclusive was reserved bythe undersignedThe notion to strike is hereby deniedA. The tissuesThe only issue for determination here is whether the Respondents compliedwith the Board's Decision and Determination of Dispute in the 10 (k) case.1Events-leading up to the Board's decision in the 10 (k) caseThe facts in this connection are found and set forth in the Board's 10 (k)decision which is hereby referred to and incorporated herein by reference, andthe case will be at times referred to as the 10 (k) case. In such 10 (k) decision,the Board, in part said:a.The factsEarly in 1946, Edison entered into contracts with various contractors forthe construction of a new power plant at Redondo Beach, CaliforniaChiefamong these contractors was Stone, which also actsin anadvisory capacityto Edison for the entire project.Before construction of the power plantbegan, Edison had made arrangements for the purchase and installation offive steam turbine generator units.Two of these generators have alreadybeen installed, one each by Westinghouse and General Electric Company ;the third was being installed by Westinghouse when the dispute with whichwe are now concerned began; the fourth is to be supplied and installed byGeneral Electric, and operations on it are scheduled to begin about June 1,1949; and the fifth is to be supplied and installed at some future date byWestinghouseStone andthe other contractors working on the Redondo Beach project, withthe exception of Westinghouse and General Electric, have employed only TradesCouncil memberssince the construction began.Westinghouse and General Elec-tric had installed the first two generators using two Machinists' members, aswell as some Trade Council members. A short time before the installation ofthe third generator was scheduled to begin, representatives of the Trades Counciland theMillwrights approached Stone and attempted to persuade Stone to haveWestinghousereplace the Machinists with Millwrights.Stone disclaimedrespon-sibility for the employment of these Machinists, saying that they were Westing-houseemployees.On January 31, 1949, installation work on this third generatorstarted.Shortly thereafter, a Trades Council representative, Mashburn, askedWillman Budge, supervisor of the installation for Westinghouse, to replace theMachinists with Millwrights.Budge refused, whereupon Mashburn said thatbe had no other recourse "except to take action "On February 2, 1949, the Trades Council called a general strike of all thebuilding riades emplo}ees on the project to enforce its demand on Westinghouse. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll of the approximately 650 employees walked out, except the2Machinistsemployed by Westinghouse.The latter worked until February 11, 1949, whenEdison requested Westinghouse to cease its installation work until the disputewas resolved.At the time of the hearing, no further installation work hadbeen done on the generator, although work on the rest of the project had beenresumed.On February 2, 1949, the International Association of Machinists on behalf ofitsLocal Lodge 1235, herein called IAM, filed with the Regional Director of theTwenty-first Region a charge alleging Respondents and its agents had engagedin and were engaging in certain activities proscribed by Section 8 (b) (4) (D)of the Act; thereafter, the 10 (k) hearing was held before a hearing officer onvarious dates between March 10 and 24, 1949.On or about March 29 or 30, 1949, a fourth turbine generator to be installedby Westinghouse arrived at the project's site; Westinghouse then employed rig-gers for the purpose of unloading the generator which arrived in a number offreight cars.The riggers so employed were members of Iron Workers Local433, a constituent union of the Council.These riggers worked from March 29to April 11, 1949.On March 29 Paul D'Antoni, a Westinghouse engineer, in-formed Saul M. Scanlan, field service engineer for Westinghouse, that riggerson the job were going to be called off the job pursuant to orders from Karon,the Iron Workers' agent.Scanlan went to the Redondo Steam Plant or job site, contacted D'Antoni,and then noted that the riggers had stopped work. Scanlan then called theriggers'General Foreman Scoggins, who informed Scanlon that Karon hadappeared in person on the job and directed there be no further work on thejob until such time as the "Building Trades Council had given instructions tocontinue."At about 2 to 2: 30 p. m. on April 11, Scanlan called Karon in con-nection with the work stoppage. In this connection Scanlan testified :The WITNESS. I asked Mr Karen what disposition he was going to makein regards to the Redondo job and a supply of riggers so that we might con-tinue,whereupon he volunteered the information that he was sorry thatthis dispute had come up, and that it was not necessarily in sympathy withhis own views, but it had come down from the Building Trades Council andhe was working under directions "The same as you." And said, "work"that was geting his instructions from some superior, and until such timeas the orders would be changed he was not at liberty to supply any menon the "Redondo" job.While Karon stated that his orders had come from the Building Trades Coun-cil he mentionedno names?Under date of May 11, 1949, the Board handed its Decision and Determinationof Dispute of the Board in the Section 10 (k) hearing which saidDecision andDetermination held in part, as follows :1.Los Angeles Building and Construction Trades Council A. F L, andLloyd A. Mashburn, its agent, and Millwright and Machinery Erectors Local3In their brief, counsel for Respondent contend that testimony covering incident, priortoMay 11, 1949(date of the Board's 10 (k)decision)may not be considered In de-termining whether Respondents have complied with the Board's10 (k)decisionInasmuch as such testimony discloses that the Respondents continued and renewed Its8 (b) (4) (D) violations immediately after the close of the hearing in the 10 (k) caseprior to the issuance of the Board's decision therein, this contention is without merit.Such testimony discloses that Business Agent Karon of the Iron Workers, after calling theriggers off the job on April 11, 1949, informed Scanlan that until the Council changedits orders, he "was not at liberty to supply any men to the Redondo job"No witnesson behalf of the Council testified that such orders were ever changed. LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL 4211607, of the United Brotherhood of Carpenters and Joiners of America,A. F. L., and Herman Barbaglia, its agent, are not, and have not been, law-fully entitled to force.or require Westinghouse Electric Corporation to as-sign work on the installation of steam turbine generators at the SouthernCalifornia Edison Company's plant at Redondo Beach, California, to mem-bers of the Millwright and Machinery Erectors Local 1607, of the UnitedBrotherhood of Carpenters and Joiners of America, A.F.L., rather than toemployees of Westinghouse Electric Corporation who are members of In-ternational Association of Machinists, Local Lodge 1235.`2.Events subsequent to May 11, 1949On May 14, following the issuance of the Board's Determination and Decisionin the Section 10 (k) proceedings Budge and Scanlan made personal calls at thehome of the six riggers who had engaged in the work stoppage on April 11, inan attempt to get them to report on the following Monday or on May 16, 1949.Such efforts were unsuccessful.Westinghouse had three riggers, one of whomwas a rigger foreman, employed at the Harbor project and attempted to transferthe three to the Redondo Beach project but without success. Jake Beauford, oneof the riggers employed at the Harbor project, stated that he would report.Thereafter he talked to Karon by telephone and stated, "I don't know whether Ican go to work over there or not." Beauford did not report to work at RedondoBeach on this occasionAs indicated hereinabove, the Board issued its Decision and Determination ofDisputewherein it held (1) that Respondent Council and its constituentmembers and their Agents are not, and have not been, legally entitled to forceor require Westinghouse Electric Corporation to assign work on the installa-tion of steam turbine generators at Southern California Edison Company's plantat Redondo Beach, California, to members of Millwright and Machinery ErectorsLocal 1607, of the United Brotherhood of Carpenters and Joiners of America,A. F. L., rather than to employees of Westinghouse Electric Corporation who aremembers of International Association of Machinists, Local Lodge 1235; anddirected that "Within ten (10) days from the date of this Decision and Deter-mination of Dispute, each of the Respondents may notify the Regional Directorfor the Twenty-First Region, in writing, what steps the Respondents have takento comply with this Decision and Determination of Dispute." Dated at Washing-ton, D. C. May 11, 1949.°4The record indicates that the 10 (k) Decision and Determination of Dispute wasserved upon the parties on or about May 13, 1949.5During the hearing on remand, Scanlan, with reference to his attempt to obtain clear-ance from the Iron Workers Local to transfer from the Harbor Steam plant to RedondoBeach plant on or about April 14, 1949, testified :Q. (By Mr. Garrett)Tell us, as nearly as you can,what Mr. Scoggins told youon that occasion concerning clearance or work permits.A.He said that they had gone to their Local anddiscussedthe matter, where thebusiness agent had told them that lie couldn't give them a clearance, but he wasn'ttelling them that they couldn't go to work.6The record in the instant case discloses without dispute that no evidence has beensubmitted to the Regional Director of the Twenty-first Region of the National LaborRelations Board by any party respondent herein of compliance or intended steps of com=pliance with said Decision and Determination of Dispute rendered by the Board on May11, 1949, and that said Regional Director has not otherwise been informed, nor haveRespondents, or any of them to the knowledge of said Regional Director asserted, thatany evidence of compliance or intended steps of compliance have ever been submitted tosaid Regional Director,or to any Board agent, pursuant to the requirements of Section203 77 of the Board's Rules and Regulations, Series 5, or otherwise 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to charges and amended charges duly filed by the IAM, the RegionalDirector for the Twenty-first Region, Los Angeles, California, issued a com-plaint under date of May 24, 1949, against the above-named Respondents allegingthat said Respondents had engaged in and were engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (b) (4) (D) andSection 2 (6) and (7) of the National Labor Relations Act. The complaint setforth the acts of Respondents which were alleged to be in violation of saidSection 8 (b) (4) and (D) of the Act.Pursuant to notice, hearing was held at Los Angeles, California, betweenJune 14 and 23, 1949, before the undersigned as Trial Examiner. Under date ofAugust 31, 1949, the undersigned issued his Intermediate Report wherein it wasfound that Respondent Council and its Agents violated Section 8 (b) (4) (D)of the Act.Under date of May 26, 1949, pursuant to proceedings had in the United StatesDistrict Court, Southern District of California, Central Division, before theHonorable Leon R. Yankwich, Judge, in re Howard L. Le Baron, Regional Direc-tor of the Twenty-first Region of the National Labor Relations Board, for andon behalf of said Board, as Petitioner v. Los Angeles Building and ConstructionTrades Council, et al, Respondents, No. 9629-Civil, the court granted a tem-porary injunction against Respondents therein who are also Respondents herein.From competent evidence had in the record of proceedings before the under-signed it appears that the injunction was served on Respondents on or aboutJune 15, 1949.'3.Particular events-occurring between May 14 and July 15, 1949Some 3 or 4 days following the issuance of the injunction referred to herein-above, Scanlan called a meeting of certain Westinghouse employees engaged atthe City of Los Angeles Harbor Plant, where Westinghouse has a contract forinstallation of turbine generators.The meeting was held at Westinghouse office,and was attended by Scoggins, a working foreman, "Red" Evans and Jake Beau-fort, riggers, and 8 to 10 pipe fitters.Scoggins acted as spokesman for the riggersand Foreman Bund spoke for the pipe fitters.A. B. Leckie, referred to indirectly in the record as a confidential investigator,attended the meeting on behalf of Westinghouse and read the injunction to theassembled riggers and pipe fitters.Following the reading of the injunction Scanlan asked the group if any partof them, or all, as required on the job, would be willing to transfer to the RedondoBeach job.The group informed Scanlan that they would have to get clearancefrom their Locals before they could accept the transfer.Scoggins told Scanlan that he would contact his Local ; and later on thatevening reported that he was unable to get a clearance.When Scanlan soughtto induce Evans and Beaufort to transfer, each stated that Scoggins was actingas spokesman and when he cleared it through the Local it would be all rightwith them.Some 4 or 5 days after the reading of the injunction referred to above, Scoggins,in Scanlan's presence, called his Local's office on the phone.After the phoneconversation Scoggins told Scanlan that in such phone talk he was advisedthat he would have to "obtain all of his information from Mr. Garrett (Respond-ents' counsel) in the future."As disclosed herein below there is evidence to the effect that the injunction was readto certain employees of Westinghouse, by an agent of the latter, sometime between May14 and June 23, 1949 LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL 423Two or three days after his talk with his Local, Scoggins called Garrett andlocated hint at his home.After this phone talk Scoggins reported to Scanlanthat he was unable to obtain clearance which would allow him to transfer toRedondo Beach steam plant.8Between the issuance of the injunction and June 23 Scanlitn contacted Karonby phone at the Iron Workers' Riggers Local and sought to have him furnishriggers for the Redondo job.Karon stated that he had no riggers available andthat as soon as men were available lie would call Scanlan. The latter left hisphone number but received no call from Karon thereafter.On or about June 21 Scanlan caused ads to be placed in two Los Angeles papersfor riggers and caused Westinghouse office personnel to get in touch with em-ployment bureau at Los Angeles and at Long Beach, California.As a result of these two mediums some 50 persons applied at Harbor Plantgate on June 23From this group Scanlan selected and hired 7 men to workas riggers and sent them to the Redondo Beach plant. None of these 7 menwas sent by the Riggers Local and none had been employed by or worked underScanlan prior to June 23, 1949.On about June 25, one Rust, who carried a Riggers card, contacted ScanlanatHarbor steam plant and requested employment as a rigger. Scanlan gaveRust an unsigned blank authorization card or slip and requested that he get theRiggers Local to sign itRust took the slip but did not return it to Scanlan.Rust, however, went to the Redondo job site on June 29 and ate lunch with Ma-chinist Foreman Keegan and Machinist Merritt o Rust asked "what the troublewas all about TI--Merritt gave his version, after which Rust displayed his mem-bership card in ."the Riggers Local" and said that he "was asked by the Inter-national to come out and see what the trouble was all about."On the followingday, June 30, Rust went to work as a rigger on the Redondo Beach job.On July 1, Scoggins called the Riggers Local to obtain clearance to work atRedondo job. After making the phone call he stated, according to Scanlan's rec-ollection, "To hell with the Union. I am going to work on the Redondo job."Scoggins and Evans immediately on July 1 transferred to Redondo job. Beau-fort remained at the Haibor Steam plant replacing Scoggins as foreman untilthe completion of certain work there on or about July 15, when he too transferredto the Redondo jobThe record discloses that by July 15, 1949, the seven men hired as riggers onJune 23 and Rust had left the Redondo job. All remaining employees exceptthe machinists were members of A. F. L. unions.4. Issues ; contentions, conclusionsThe Respondents contend in substance and effect :(a)That since Congress fixed no time limit within which parties must complywith a 10 (k) decision, the Board may not do so.(b)That inasmuch as the Respondents did not call its members off the jobafter their return to work on February 11, 1949, or after the hiring of riggers onJune 23, 30, and July 1, 1949, such forbearance constituted compliance.8 Garrett did not testify, but by his examination of Scanlan indicated that Scanlanwas in error in assuming that Scoggins had got Gairett at his office, since Scoggins hadreached him at his bonne about 4 o'clock in the afternoon9Merritt had been one of the two machinists on the job on February 2 when the TradeCouncil went on strike to force Westinghouse to replace machinists with A F L mill-wrightsMerritt was removed from Redondo job site about February 10He returnedabout May 16, 1949. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)That since the Redondo project is long since completed, further proceed-ings, other than dismissal of the case herein, would serve no useful purpose as thedispute herein is moot.As to contention (a)Respondent's brief points out "... upon compliance bythe parties to the dispute with the decision of the Board or upon such voluntaryadjustment of the dispute, such charge shall be dismissed."Respondent's brieffurther contends that "Congress designedly did not put any particular timelimitwithinwhich parties must comply with the determination of theBoard . . ." and that the Board regulations for administration of 10 (k) "like-wise recognizes" that no specific time is set forth for the compliance with thedetermination rendered by it under the provisions of Section 10 (k) ; that whileSection 203.77 of the Board's Rules and Regulations provides that if the partiesdo not submit satisfactory evidence of compliance to the Regional Director,the latter "will issue a charge," but the Board by such regulation did not pre-scribe any particular time in which evidence of compliance must be submitted.Respondents in their brief argue in effect that since the "Act itselfmakes noprovision for the submission to the Regional Director or to anyone else that thedetermination has been complied with," Respondent's failure to report to suchDirector is not proof of noncompliance.This contention is without merit.Under Section 6_ of the Act, the Board has authority to make such rules andregulations as are necessary to carry out the provisions of the Act.Under suchauthority the Board made and adopted Section 203.74 to 203.82 and Section 202 29to 202 35.Under Section 203.77, the Regional Director is authorized to proceedwith the issuance of a complaint under a chargewhere no satisfactory evidenceof compliance is submitted.In the instant case it is undisputed that no evidenceof any kind or character was ever submitted to the Regional Director. Section10 (1) of the Act, in part provides; "(1) Whenever it is charged that any personhas engaged in an unfair labor practice within the meaning of paragraph (4)(A), (B), or (C) of section 8 (b), the priliminary investigation of such chargeshall be made forthwith and given priority over all other cases except cases oflike character in the office where it is filed or to which it is referred...."Insituations where such relief is appropriate the procedure prescribed herein shallapply to charges with respect to section 8 (b) (4) (D)."From the foregoing itis apparent that it was the intent of Congress that where an injunction mayissue pending final adjudication of a case arising under Section 8 (b) (4) (D)by the Board, the Board is required to process such case with dispatch and withpriority over all other cases except cases of a like character, thus, it is clearthat a respondent is not entitled to delay and refuse to comply with the Board'sdetermination of dispute in a Section 10 (k) proceedings indefinitely and there-after be heard to contend that its negative conduct towards compliance consti-tutes such compliance.By its Determination of Dispute, the Board fixed the period during which theRespondents might "notify the Regional Director for the Twenty-First Region,in writing, what steps the Respondents have taken to comply with the terms ofthis Decision and Determination of Dispute," as 10 days from the date of suchDecision and Determination of Dispute which was dated May 11, 1949.As herein above stated, it is undisputed that the Respondents at no time sinceMay 11, 1949, have notified said Regional Director in writing or otherwise ofany steps taken to comply with said Decision and Determination of Dispute.In an analogous case 10 the Board directed respondents therein as follows:3.Within ten (10) days from the date of this Decision and Determinationof Dispute, the Respondents may notify, in writing, the Regional Director10Moore Drydoek Company,81 NLRB 1108. LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL 425for the Twentieth Region for the National Labor Relations Board as to whatsteps the Respondents have taken to comply with the terms of said Decisionand Determination of Dispute.In connection with a discussion of a dissent by Board Member Murdock, theBoard, in a footnote 17 of its opinion, stated in part:'...Nor can we agree with our colleague that our determination doesnot specify what the parties should do about compliance.On the contrary,our conclusion that Lodge 68 of the I. A. M. and the I. A. M. at no time, onor after January 28, 1948, had any right to force or require the Employerto assign the" work task in question to their members rather than tomembers of any other labor organization,imposes a clear-out obligation,namely, to agree to discontinue picketing in furtherance of the unlawfulobject proscribed by the Act.[Emphasis added.]Since it is clear that the Respondents did not notify the Regional Directorfor the Twenty-first Region within 10 days from the date of the Board's De-cision and Determination of Dispute or within 10 days from the service of saidDecision and Determination of Dispute upon the Respondents, or at all,contention (a) is without merit and it is so foundAs to contention(b),whereby the Respondents contend in effect, that itsforbearance in not calling its members off the job after February 11, 1949, orafter hiring of the riggers on June 23, 30, and July 1, 1949, constitutes com-pliance, overlooks the fact that the Respondents, after the close of the 10 (k)proceedings and hearing had been completed, and before decision therein, causedthe riggers who were members of Iron Workers Local 433, a constituent unionof the Council, who were hired by Westinghouse on March 29, 1949, to go onstrike on April 11, 1949, and Respondents thereafter refused to grant a clearancefor riggers Scoggins, Evans, and Beaufort to transfer from the Harbor Steamplant to Redondo Beach job, thereby disclosing an intent on the part of theRespondents not to comply with the Board's Decision and Determination ofDispute of May 11, 1949.Moreover, it should be noted that an injunction issued by the U. S. DistrictCourt for the Southern District of California, Central Division, was outstandingat the time riggers were hired on June 23, June 30, and July 1, 1949.The Boardhas held :...The Respondents argue, and we agree, that even if the post-injunctionconduct be found legal, it could in no event render moot any unfair laborpractices committed prior thereto, because, apart from other considerations,conduct engaged in under an injunction is necessarily ambiguous, itbeingimpossible to determine whether such conduct is voluntary or springs fromthe compulsion of the injunction. .. ." ",[Emphasis added.]Under the provisions of 10 (k) the Respondents could have stopped 10 (k)proceedings from being held, if they had, within 10 days after notice that acharge had been filed, submitted to the Board or to the Regional Director of theTwenty-first Region evidence that they had adjusted or agreed upon methodsfor the voluntary adjustment of the dispute.This they did not do.Followingthe issuance of the Board's Decision and Determination of Dispute, the Re-spondents were again granted 10 days in which to notify, in writing, the RegionalDirector for the Twenty-first Region for the National Labor Relations Boardwhat steps the Respondents have taken to comply with the terms of such Decision11American Newspaper Publishers Association,86 NLRB 951 at 961. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDand Determination of Dispute.But again, the Respondents failed to submit anyevidence of compliance or of an intention to comply. The preponderance ofthe evidence submitted by and on behalf of the General Counsel discloses thatthe Respondents not only failed to comply with the Board's Decision and De-termination of Dispute but that the Respondents at no time intended to socomply.It is so found.Contention (b) is without meritAsto contention(c),wherein Respondents seek to evade the consequencesof their unfair labor practices and profit from their failure to comply with theBoard's Decision and Determination of Dispute which implicitly and affirma-tively ". . . imposes a clear-cut obligation . . ." to agree to discontinue its illegalconduct in furtherance of the unlawful object proscribed by the Act.MooreDrydock Company, supra.In any event the instant case is not moot.The Board has not. as yet, finallypassed upon the Intermediate Report (Recommended Order) of the undersignedissued August 31, 1949, clue to the fact that it required the case to be remanded inorder that the General Counsel might plead and prove noncompliance of theBoard's direction in the 10 (k) proceedings.Since the undersigned finds herein that the Respondents have not compliedwith the Decision and Determination of Dispute, the Board is required to passupon Respondents' alleged violation of Section 8 (b) (4) (D) of the Act and ifit appears that the Respondents are in violation of said section of the Act it isfurther required to issue its order directing the Respondents to cease and desistfrom such unfair labor practices and to take such other and further action as theBoard may direct as necessary to effectuate the policies of the Act. Such anorder when issued by the Board would not be moot.In a recent case 12 the United States Court of Appeals for the Tenth Circuit,tinder date of August 14, 1950, held in part.An order of the kind issued by the Board in this instance, if lawful whenissued, does not become moot merely because it has been obeyed.Neitherdoes it become moot merely because changing circumstances indicate adimunition in need for it.And the discontinuance or abandonment of anunfair labor practice after entry of such order does not deprive the Boardof its right to secure an order of enforcement from the Court of Appealshaving jurisdiction in the premises.N. L. R. B. v. Pennsylvania Gi eyhound Llnes, Inc,303 U S 261,N. L. R. B. v.Mexia Tentile Mills, Inc.339 U. S. 563;N. L. R. B. v. Pool Manutacturing Co.,339 U. S. 577.Respondents' contention (c) is without merit. It is so found.Concluding Findings and RecommendationFrom the foregoing and upon the entire record it appears and the undersignedfinds that following the Board's Decision and Determination of Dispute in the10 (k) case on May 11, 1949, Respondents made no effort whatsoever to complywith said Decision and Determination of Dispute ; that the Respondents at notime intended to comply with said Decision and that the General Counsel hasby the introduction of competent and credible evidence sustained the burden ofproof and by preponderance of the evidence has proved noncompliance by theRespondents.12N. LR. B. v. United Brotherhood of Carpenters and Joiners of America, DistrictCouncil of Kansas City, Missouri,, and Vicinity, AFL, et al,184 F 2d GO (C. A 10). LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL 427The Respondents called no witnesses in either the unfair labor practice casehearing before the undersigned or in the case on remand. The Respondentshad an opportunity at the close of the General Counsel's case-in-chief to presentany evidence they might have to support their contention that the Respondentshad complied with the said Decision and Determination of Dispute at the closeof the General Counsel's case-in-chief, at which time the Respondents had theburden of going forward in support of their contention of compliance.ThisRespondents failed to do.Since the General Counsel has both pleaded and proven noncompliance withthe Board's Decision and Determination of Dispute as required by the Board'sOrder of Remand, it is recommended that the Board issue its order and decisionin conformity with the Intermediate Report of the undersigned issued in theabove-entitled matter under date of August 31, 1949.It is further recommended that unless the Respondents shall within twenty(20) days from receipt of this Supplemental Intermediate Report notify theRegional Director for the Twenty-first Region in writing that it will complywith the recommendations contained in the Intermediate Report of the under-signed dated August 31, 1949, the National Labor Relations Board issue an orderrequiring the Respondents to take the action aforesaid.Intermediate ReportMessrs. Charles K. HacklerandJeromeSmith,for the General Counsel.Mr. Arthur Garrett,of Los Angeles, Calif , for the Respondents.Mr. Edward M. Skagen,for the IAM.STATEMENT OF THE CASEUpon a charge and amended charges 1 duly filed by International Associationof Machinists for its Local Lodge 1235, herein called IAM, the General Counselfor the National Labor Relations Board 2 by the Regional Director for theTwenty-first Region (Los Angeles, California), issued a complaint dated May24, 1949, against Los Angeles Building and Construction Trades Council, A. F. L.,and Lloyd A. Mashburn, its Agent, jointly herein referred to as the Council;and Millwright and Machinery Erectors Local 1607, of the United Brotherhoodof Carpenters and Joiners of America, A P. L., and Herman F. Barbaglia, itsAgent, herein jointly referred to as the Millwrights, or on occasion as Local1607, or 1607, alleging that the Respondents had engaged in and were engagingin unfair labor practices affecting commerce within the meaning of Section1The charge brought against Los Angeles Building and Construction Trades Counciland Lloyd A Mashburn, its Agent, was filed on February 2 , the first amended charge,brought against Los Angeles Building and Construction Trade Council and Lloyd A.Mashburn, its Agent, and United Brotherhood of Carpenters, Joiners, and Helpers ofAmerica, Local No 1607, A. F. L, and Herman F Barbaglia its Agent was filed onMarch 8, 1948; the second amended charge brought against Los Angeles Building andConstruction Trades Council and Lloyd A Mashburn, its Agent ; and Millwright andMachinery Erector Local 1607, affiliated with United Brotherhood of Carpenters andJoiners of America, A. F. L., and Herman F. Barbaglia, its Agent, was filed April 15,1949 ; and the third amended charge,brought against the identical parties named in thesecond amended charge, was filed on May 24, 1949.2The General Counsel and his representatives at the hearing are referred to as theGeneral Counsel, and the National Labor Relations Board, as the Board. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARD8 (b) (4) (D) ' and Section 2 (6) and (7) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act.Copies of the complaint, withcharges attached and notice of hearing thereupon were duly served upon theRespondents and each of them, and upon the IAM.With respect to the unfair labor practices, the complaint alleged in substancethat: (1) On or about February 2, 1949, Respondents by orders, directions, andinstructions induced and encouraged the employees of Stone and Webster,contractors, and other employers, to engage in a strike, with an object offorcing and requiring Westinghouse Electric Corporation, herein called West-inghouse, and other employers on the Redondo Beach project, Redondo Beach,California, to assign particular work to the Millwrights rather than to theemployees of Westinghouse who were and are members of the IAM; (2) on orabout April 11, 1949, and at all times thereafter to the date of the complaint,and particularly on May 13 and 16, 1949, the Respondents by orders, directions,and instructions induced and encouraged the riggers employed by Westinghousein the unloading operations of certain turbines to engage in a strike, an objectthereof being to force or require Westinghouse to assign the work of installingthe steam turbine generators at Redondo Beach Station to members of Respond-ent Millwrights rather than to employees of Westinghouse who were membersof the IAM ; and (3) by the acts described above the Respondents and eachof them restrained and coerced the employees of Westinghouse in the exercise ofthe rights guaranteed in Section 7 of the Act, all in violation of Section 8 (b)(4) (D) of the Act.On or about June 9, 1949, the Respondents filed an answer to the complaintwherein it was alleged that the Respondents were without knowledge of theallegations to the effect that Southern California Edison Company, herein calledEdison, Stone and Webster Engineering Corporation (herein at times calledStone), and Westinghouse were .engaged in interstate commerce, thereforedenied the same and requested strict proof thereof.The Respondents' answeradmitted that the Los Angeles Building and Construction Trades Council is anunincorporated association, composed of 18 labor organizations, engaged in thebuilding trades industry, and that it is a labor organization within the meaningof Section 2 (5) of the Act.Its answer further admitted the Millwright and Machine Erectors Local 1607of the United Brotherhood of Carpenters and Joiners of America, A F. L., is anunincorporated association and a constituent member of the Council and is alabor organization within the meaning of Section 2 (5) of the Act; Respondents'answer admits that Lloyd A. Mashburn is an agent of the Respondent Councilengaged in promoting and protecting the interest of Respondent Council's constitu-ent unions and their employee members ; and that Respondent Herman F. Bar-baglia is an agent of Respondent Millwrights engaged in promoting and protect-ing the interest of Respondent Millwright's employee members.8 The relevant portions of Section 8 of the Act are as follows .(b) It shall be unfair labor practice for a labor organization or its agents . . .sarsss(4)To engage in, or to induce or encourage the employees of any employer toengage in, a strike or concerted refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle or work on any goods, articles,materials, or commodities or to perform any services, where an ob)ect thereofis :(D) Forcing or requiring any employer to assign particular work to employees ina particular labor organization or in a particular trade, craft, or class rather thanto employees in another labor organization or in another trade, craft, or class, unlesssuch employer is failing to conform to any order or certification of the Board de-termining the bargaining representative of employees performing such work . . . LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL 429Respondents' answer further alleged affirmatively and in effect that as to thestrike or concerted refusal of the employee members of the Respondents to workon the Redondo Beach project "a labor dispute occurred on February 2, 1949,at the Edison Redondo Beach plant, resulting in the withdrawal of the servicesof certain members of these Respondents and-that such withdrawal of serviceswas solely for the purposes of protesting certain unfair labor practice whichWestinghouse and International Association of Machinists was then and thereengaged in and that such withdrawal of service is protective concerted activityunder Section 7 of the Act."Its answer further and affirmatively alleged as to the acts alleged in thecomplaint to have occurred upon April 11, 1949, and at all times thereafterand particularly on May 13 and 16, 1949, that if such acts did occur they areimproperly included in the complaint since they are acts (if they occurred) whichhave not been considered by the Board in a Section 10 (k) proceeding or asprovided under the Rules and Regulations of the Board, Sections 203 74 through203 77, and until so considered they are not proper subjects for the issuance of acomplaint thereon; and that Section 8 (b) (4) (D) of the Act, under which thealleged charges are purportedly filed is unconstitutional and void in that itcontravenes the Constitution of the United States, amendments I, V, and XIII.Pursuant to notice, a hearing was held at Los Angeles, California, on diversdates between June 14 and 23, 1949, before the undersigned Trial Examiner,duly ,designated by the Chief Trial Examiner.The General Counsel and theRespondents were represented by counsel and the IAM was represented by aGrand Lodge representative.All participated in the hearing and were affordedfull opportunity to be beard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues, and at the close of the hearing, theparties were afforded an opportunity to argue orally before the undersignedwhich argument was waived by all parties except the representative of the IAM,whose comments were included in the transcript of proceedings herein.Theparties were advised they might file briefs and/or proposed findings of fact andconclusions of law with the undersigned.Briefs were filed by the GeneralCounsel and counsel for the Respondent.During the hearing counsel for the Respondents argued a motion to dismiss theproceedings on the ground that the Board lacked jurisdiction to hear the samein that the complaint was filed under color of authority of the Act as amended,which purports to confer jurisdiction on the Board to hear and determineactivities prescribed by paragraph (4) (D) of Section 8 (b) of said Act butsaid sections are contrary to the Constitution of the United States, amendments1,V, and XIII. The undersigned denied the motion but permitted a renewalof the same at the close of the hearingThe motion was renewed at the closeof the hearing, the undersigned reserved ruling thereon and now rules that themotion be denied 4Also during the hearing the undersigned reserved ruling onRespondents' motion to strike paragraphs 13 and 14 of the complaint, since saidparagraphs referred to incidents occurring after the close of the 10 (k) hearingherein.For reasons discussed in detail below the motion to strike is denied. TheGeneral Counsel's motion to conform the pleadings to the proof on formal matterswas granted without objection.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :4Hite-Form Corcrt Company, Inc,75 NLRB 174 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANIES 3Westinghouse Electric Corporation maintains,inter alia,two plants in theCommonwealth of Pennsylvania, where it is engaged in the manufacture ofturbines and generators.The record reveals that a substantial amount of theraw materials used in the production of these turbines and generators comesfrom outside the Commonwealth of Pennsylvania. The turbine generator withwhich the instant dispute is concerned was shipped to California by Westinghousefrom its Pennsylvania plants, and is being installed by Westinghouse in Cali-fornia.The Board has heretofore found that Westinghouse is engaged in com-merce.'Southern California Edison Company, herein called Edison, is a utility com-pany, and delivers electric power to consumers in Southern California.During1948, approximately 39 percent of its total sales was to industrial consumers,a substantial number of which are engaged in commerce. It purchases muchor its equipment, including turbine generators here involved, from outside theState of California.The Board has heretofore found that Edison is engagedin commerce.'H. THE LABOR ORGANIZATIONS INVOLVEDInternational Association of Machinists, and its Local Lodge 1325, Los AngelesBuilding and Construction Trades Council, A. F. L.,8 and Millwright and Machin-ery Erectors Local 1607 of the United Brotherhood of Carpenters and Joiners ofAmerica, A. F. L., are each labor organizations within the meaning of Section 2(5) of the Act.A. The violations of Section 8 (b) (4) (D) by Respondents1.The strike of February 2, 1949a.Events leading up to thestrikeEarly in 1946, Edison entered into contracts with vai ions contractors forthe construction of the new power plant at Redondo Beach, California. Chiefamong the contractors was Webster and Stone, herein called Stone. Beforeconstruction of the power plant began, Edison had made arrangements for thepurchase and installation of five steam turbine generator units.Three of thesecThe findings in this section are based upon the Board's Decision and Determination ofDispute issued in a proceedingarisingunder Section 10 (k) of the Act, which said decisionwas issued by the Board under date of May 11, 1949. The Respondents' contention tothe effect that the Board may not rely upon the testimony and evidence taken in the 10(k) proceedings in the unfair labor practice case is found to be withoutmerit, and isfurther discussed in detail under "Contentions of the Respondents" set forth below.8Westinghouse ElectricCorporation,72NLRB 60. See alsoM. L. Townsend,81 NLRB7397Southern California Edison Company, 70NLRB 818The complaint alleges and the answer admits that the Council is composed of some18labororganizationsengaged in the building trades industryCounselforthe parties stipulated that Local 11, International Brotherhood of Electrical Workers,Local 802, International Hod Carriers Building and Common Labor Union ; Local 250,United Association of Journeymen and Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada ; and Local 433, Intei national Association ofBridge, Structural and OrnamentalIronWorkers, are all unincorporated associations andconstituent members of the Council. LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL 431generators have already been installed, one each by Westinghouse and GeneralElectric Company ; the fourth and fifth are now being installed by Westing-house ; and a sixth is to be supplied and installed at a future date by GeneralElectric Company.Stone and the other contractors working on the RedondoBeach project, with the exception of Westinghouse and General Electric, haveemployed only Trades Council members since the construction began.West-inghouse and General Electric had installed the first three generators usingMachinists members and also some members of the Trades Council.'b.The strikesThe record herein, and in the 10 (k) proceedings, indicates and discloses thatthe Council had at all times contended that the Millwrights was entitled tothe work that had been assigned to the Machinists by Westinghouse on theconstruction of the units that had been completed prior to January 1949.Underdate of December 10, 1948, Respondent Mashburn wrote Stone and WebsterEngineering Corporation on behalf of Millwrights Local No 1607 to the effectthat the Millwrights claimed jurisdiction over the installation of machinery andasked Stone and Webster to make arrangements with Westinghouse or GeneralElectric or "whoever is going to install the turbines, to assign such work to theMillwrights."The letter concluded with the following :In order to avoid any controversy in this matter we ask that you see whatcan be done to see that the Millwrights' jurisdiction is retained throughoutthe entire job.10On or about January 31, 1949, Westinghouse began the installation of anadditional turbine generator on the Redondo Beach job site.And also on Janu-ary 31 it transferred two machinists, members of the IAM, and two riggers,members of Ironworkers 433, from the Harbor Steam plant" to perform theinstallation work on the new installation.On January 31, Mashburn, as secretary of the Council, telephoned William LBudge, who was the steam service supervisor for Westinghouse, and asked himwhen he was going to replace the Machinists with Millwrights on that job. Towhich Budge replied, in substance, that such a replacement would be made ifthe "customer (Edison) insisted that he do so," whereupon Mashburn repliedthat he had "no other course but to take action."On or about January 31, 1949,12 Saul M. Scanlan, a field service supervisorengineer for Westinghouse, attended a meeting at the office of Stone and Websterat the request or suggestion of Paul D'Antoni, a Westinghouse erecting engineerat the office of one Sheets, superintendent for Stone and Webster, where he metRespondent Herman F. Baibaglia.During this meeting Sheets stated to Bar-baglia, "Here is the man (Scanlan) you should talk to." In a discussion betweenScanlan and Barbaglia the latter stated that Scanlan would have to remove theMachinists from the job and replace them with Millwrights, or he (Barbaglia)would have to take action that had been directed by the Building Trades Council.Barbaglia further asked Scanlan to intercede with the Machinists on the joband request them to change their union affiliation. Scanlan refused to' agreeto a withdrawal of the machinists or to suggest to the machinists that they9The findings in this subsection are based upon the Decision and Determination of Dis-putes issued by the Boaid in the 10 (]c) proceedings under date of May 11, 104910Mashburn's letter above is not referred to as evidence of any unfan labor practice initselfbut is referred as showing that he was agent for the Council and that the Councilwas acting as agent tor Local 160711Westinghouse had installed it number of generators at the Harbor Steam plant, locatedsome 20 miles from the Redondo job site, for the city of Los Angeles12Unless otherwise indicated all events reterred to herein occurred during 1949. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDjoin the Millwrights, stating that he was a representative of the managementof Westinghouse and could not join in any union activities.Thereupon Barbagliastated that he had no further alternative but to shut the job down.At or about this same time, Barbaglia told Machinist Merritt, "I advise youboys (2 machinists) not to start this job "Merritt stated that he was not work-ing for Barbaglia but was working for Westinghouse, and would have to haveauthority from them before he stopped work.When Barbaglia asked Merrittwhere his "boss" was the latter pointed to D'Antoni, his foreman, and said,"There he is over there."Barbaglia then stated, "Well, I advise you not to startwork or we will have to start job action."On February 1, Floyd E. Smith, business representative of Local Lodge 1235,was informed that the Building Trades Council was going to take job actionon February 2. On February 2, lie accompanied machinists Lew Merritt andRalph Sinclair to the Redondo Beach job site. Upon arrival Smith noticedseveral hundred construction workers standing at the employees' gate and severalconstruction workers standing at the truck gate of the project. Smith noticeda number of representatives of different crafts standing about the truck gate :Dan Barton, representative of the Millwrights, Local 1607, John Condon, rep-resentative of the Carpenters' Local in Redondo Beach ; Charley Blay, a rep-resentative of the Pipefitters Local 250; and Leo Vie, representative of theBuilding Trades Council.Smith asked Barton what the trouble was and the latter replied that theBuilding Trades had gone on a holiday. To this Smith stated, "Yes, I knowwhat youmean.I have been on a few of those myself." Barton stated, "Well,then,you know whatit is allabout."Smith then told Barton that he knewthat the Building Trades Council was taking job action against the Machinists'union.Smith also noted the presence of one Mercer, an agent of one McLain, businessmanager of Laborers Union 802.When Smith approached Mercer the latterstated, "Mack (McLain) isn't going to like this."And added that he could nothelp it, "The Building Trades know it is against the Machinists, it is an actionagainst the Machinists Union."Smith then spoke to Hap Rogers, repesentative of the Electricians Local 11,and asked him what was going on. Rogers replied that everything was out ofhis hands, that it was an action of the Building Trades Council, and he couldnot place his boys back to work without the "0. K." of the Building TradesCouncil.The record discloses without dispute that all employees on the Redondo Beachproject (other than the machinists, Merritt and Sinclair), numberingin excessof 500 employees, went on strike on February 2 33Between February 2 and 10, Floyd Smith visited the Redondo job site dailyduring working days with the exception of February 8 and 9.On the occasionof these visits Smith noted that either Barton or Barbaglia was always presentat the gate and that other than the two machinists no employees were at work 14On February 10 at the instruction of Edison, Budge ordered the withdrawal ofthe two machinists from the job and notified Smith to inform them of suchaction.Smith did so.On this same day (February 10), Smith contacted Rogers of the ElectriciansUnion by telephone and told him he (Smith) had been informed that the13 Included in this group were the two riggers who had been transferred by Westinghousefrom the Harbor Plant project on January 31 along with the two machinists.14During the time between February 2 and 10,the machinists did odd jobs, but no workof installation.There was equipment on the job site to be installed but no iiggers tomove such equipment to the point where it was to be installed. LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL 433electricians. were returning to work February 11.Rogers stated that the Councilhad, by telegram, instructed him to have his members on the job February 11.Smith then called Congo of Laborers Union 802 and asked if he too had receivedsuch instructions.Congo replied that lie had.On February 11 Smith accompanied Merritt and Sinclair to the job site topick up their tools and found the construction workers employed by Stone andWebster were back on the job. The record discloses that the two machinistswho were withdrawn on February 10 have not been replaced and work ofinstalling the generatcr upon which they started work on January 31 had notbeenresumed at the time of the hearing.c.The eventsoccurringsubsequenttoMarch 10, 1940, the date of theclosingof the 10 (lc) proceedingsOn or about March 29 or 30, the fourth turbine generator to be installed byWestinghouse arrived at the project site.Westinghouse then employed riggersfor the purpose of unloading the generator which had come "knocked down" andin a number of freight cars. The riggers so employed were members of IronWorkers Local 433, a constituent union of the Council.The riggers then em-ployed worked from March 29 until on or about April 11, on which elatePaul D'Antoni, Westinghouse engineer, informed Scanlan, field service engineerfor Westinghouse, that he had been informed by the riggers on the job that theywere going to be called off the job, that the order had come down from the IronWorkers' agent, a Mr Karon. Thereafter Scanlan went from the Harbor Steamplant to the Redondo Steam plant or job site and on arrival contacted D'Antoniat about 11 a. in. at which time he noted that the riggers had stopped work.Scanlan then called the riggers' General Foreman Scoggins, who informedScanlan that Karon had appeared in person on the job and directed that therebe no further work on the job until such time as the "Building Trades Councilhad given instructions to continue."At about 2 to 2: 30 p. m. on April 11,Scanlan called Karon in connection with the stoppage. In this connectionScanlan testified :The WITNESS. I asked Mr. Karon what disposition he was going to makein regards to the Redondo job and the supply of riggers so that we mightcontinue, whereupon he volunteered the information that lie was sorry thatthis dispute had come up, and that it was not necessarily in sympathy withhis own views, but that it had come down from the Building Trades Counciland he was working under directions, "The same as you."And said, "work"that was getting his instructions from some superior, and until such time asthe orders would be changed he was not at liberty to supply any men to theRedondo job.While Karon stated that his orders had come from the Building Trades Councilhe mentioned no names.Scanlan notified his superior, Budge, and the latter called Karon by telephoneand stated, "I understand there is difficulty at Redondo.Can you give me anydetails."Karon replied, "We are just not going to work down there, becausewe have too much trouble on the job." Budge then told Karon, "Can you tellme what the trouble is? I can't recall any trouble with the Iron Workers."Karon then stated, "If-you want to know, call Mr LEO Vie of the Building andConstruction Trades Council."Budge then called Leo Vie and told him that heunderstood the riggers had stopped at Redondo; and that their business agent hadtold him to call Vie to find out the reason and asked, "Can you give me the infor-mation, can you give me any information?"Vie replied, "I certainly can. It is953841-52-vol. 94-29 434DECISIONSOF NATIONAL LABOR RELATIONS BOARDnot our practice to work without a written contract."Budge then asked, "Whatdo you mean, a contract for this one job or a contract for this one craft?"Viereplied, "A running contract and one for all the labor furnished by theBuildingConstruction Trades on the job."Budge asked, "You mean a contract like youhave with the A. G C.?" " Vie replied, "Something on that order."Under date of May 11, 1949, the Board handed its Decision and Determinationof Dispute of the Board in the Section 10 (k) hearing which said Decision andDetermination held in part, as follows :1.Los Angeles Building and Construction Trades Council A F. L, andLloyd A. Mashburn, its agent, and Millwright and Machinery Erectors Local1607, of the United Brotherhood of Carpenters and Joiners of America,A. F. L., and Herman Barbaglia, its agent, are not, and have not been, law-fully entitled to force or require Westinghouse Electric Corporationto assignwork on the installation of steam turbine generators at the Southern Cali-fornia Edison Company's plant at Redondo Beach, California, to membersof the Millwright and Machinery Erectors Local 1607, of the United Brother-hood of Carpenters and Joiners of America, A. F. L., rather than to em-ployees of Westinghouse Electric Corporation who are members of Inter-national Association of Machinists, Local Lodge 1235.On May 14, following the issuance of the Board's Determination and Decisionin the Section 10 (k) proceedings, Budge and Scanlan made personalcalls atthe home of the six riggers who had engaged in the work stoppage on April 11,in an attempt to get them to report on the following Monday or on May 16, 1949.Such efforts were unsuccessful.Westinghouse had three riggers, one of whomwas a rigger foreman, employed at the Harbor project and attempted to transferthe three to the Redondo Beach project but without success. Jake Beauford,one of the riggers employed at the Harbor project, stated that he would report.Thereafter he talked to Karon by telephone and stated, "I don't know whetherI can go to work over there or not."And with the result that he did not report.2. Issues; contentions; conclusionsThe Respondents contend in substance and effect that: (a) The General Coun-sel failed to prove in the instant, or unfair labor practice case, that Edison andWestinghouse were engaged in commerce within the meaning of the Act andimproperly sought to rely upon the evidence contained in the Section 10 (k)proceedings held before a hearing examiner for the Board between March 10and 24, 1949, as proof of such commerce; (b) "The Board lacks jurisdictionto find an unfair labor practice against Respondents, Millwrights and MachineryErectors Local 1607 because those Respondents were denied the right toparticipate in the 10 (k) hearing of notice and due process"; (c) that the unfairlabor practices alleged to have arisen after the close of the 10 (k) proceedings,and enumerated in amended charges, may not be found as unfair labor practicesin the instant case since no 10 (k) proceedings had been had thereon; (d) thework stoppage of February 2, 1949, was solely in resistance to an unfair laborpractice, arising out of an illegal closed-shop agreement between Westinghouseand the Machinists; and (e) "If it was intended by Congress that Section8 (b) (4) (d) Title I of the Labor Management Act of 1947 should prohibit aunion and its members to strike to win from an enemy union or from non-unionemployees contested work opportunities or to refuse to perform services for theemployer in that situation, said Section of said Act is in that respect unconsti-15The "A. G. C." refers to the Associated General Contractors and the A F of L. Build-ing and Construction Trades Union ; and the master labor agreement existing betweenthe Association and the Unions. LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL 435tutional and void, because in violation of the First, Fifth, and ThirteenthAmendments of the Constitution of the United States."As to contention (a)the General Counsel relies in part upon Section 203.78of the Board's Rules and Regulations which read as follows :Review of Certification.-Therecord of the proceeding under section 10 (k)and the certification of the Board thereon, shall become a part of the recordin such unfair labor practice proceeding and shall be subject to judicialreview insofar as it is in issue, in proceedings to enforce or review the finalorder of the Board under 10 (e) and (f) of the act.While the General Counsel contends that such proceedings become a part of theunfair labor practice case for all purposes, counsel for the Respondents contendsthat Section 203.78 of the Rules goes no farther than to make the record of the10 (k) hearing a part of the record of the unfair labor practice proceeding forthe limited purpose of permitting review of the 10 (k) certification on proceedingsfor the enforcement or review of the Board's decision on the complaint ; andthat the allegations of the complaint necessary to a decision thereon by theBoard must be proved by proofs thereon adduced at the hearing on the complaint.The Respondents' counsel's interpretation of such section, would, in effect,cause such section to read in part as follows : "Shall become a part of the recordin such unfair labor practice proceedings" for the purpose of subjecting such10 (k) proceedings to judicial review.The undersigned disagrees with suchinterpretation.The record in the 10 (k) proceedings discloses that both West-inghouse and Edison were represented by counsel in such 10 (k) proceedings,although neither company appeared as "parties" therein. Inasmuch as theBo:u d was empowered and directed to conduct the 10 (k) proceedings it neces-sarily follows that the Board was empowered to determine whether or not ithad jurisdiction therein.In its Decision and Determination of Dispute in the10 (k) proceedings, the Board found as a matter of fact that WestinghouseElectric Corporation and Southern California Edison Company and each ofthem were engaged in interstate commerce. The undersigned concludes andfinds that upon the basis of such Decision and Determination of Dispute andupon the record in the 10 (k) proceedings, as a part of the proceedings in the in-stant, or unfair labor practice, case, the record herein 16 as a whole clearly provesthatWestinghouse and Edison are engaged in interstate commerce as definedby the Act and the Board has jurisdiction herein. Contention (a) is withoutmeritAs to contention(b), the record herein discloses that the original charge hereinwas filed on February 2, 1949, and named Los Angeles Building and ConstructionTrades Council and Lloyd A. Mashburn, its agent, as the "labor organization orits agent against which charge is brought"; that a notice of charge filed andnotice of hearing was served upon Millwright and Machinery Erector's Local 1607"ATT," Herman Barbaglia under date of February 21, 1949, giving notice of hear-ing to be held under date of March 7, 1949; under date of March 2, 1949, a copy ofan order postponing hearing until March 10, 1949, at the same time and place wasserved upon Millwright and Machinery Erector's Local 1607, attention HermanBarbaglia ; under date of March 8, 1949, the first amended charge was filednamed Los Angeles Building and Construction Trades Council and Lloyd A.Mashburn, its Agent ; and United Brotherhood of Carpenters, Joiners and Help-.ers of America, Local No. 1607, A.F L. and Herman F. Barbaglia, its Agent, asthe labor organization or its agents against which charge was brought ; the first11When the undersigned uses the expression "the record herein," such expression refersto the record in both the 10 (k) proceedingsand inthe instant unfair labor practiceproceedings jointly. 436 ,DECISIONS OF NATIONAL LABOR RELATIONS BOARDamended charge was served on the Council and upon Millwrights' Local 1607 andupon Barbaglia on March 9, the day before the hearing in the 10 (k) proceedingswas scheduled to begin ; at the opening of such hearing on March 10, James N.Nicoson as attorney for Millwrights' Local 1607 and for Barbaglia moved thehearing officer conducting such hearing for a 10-day continuance on the groundsand for the reason that he had just been retained, had other commitments andwould need some time to prepare the case for his clients. The hearing officergranted a 1-day continuance and then proceeded with the hearing in the absenceof Attorney Nicoson who did not appear or participate further in such hearing.Counsel for the Respondents contend that a 10 (k) hearing is a conditionprecedent to the issuance of a complaint against Millwirights' Local No. 1607and Barbaglia.As detailed hereinabove the Millwrights' Local 1607 and Bar-baglia had timely notice of the hearing in that they were served with suchnotice under the original, charge.The Board found and the record disclosesthat Millwrights' Local 1607 was a constituent member of the Council, and theonly "affiliate" of the Carpenters involved in the dispute, and, on the basis of therecord in the 10 (k) proceedings found in effect that Millwrights' Local 1607and Barbaglia had received due notice of the hearing which began on March 10.In its Decision and Determination of Dispute, the 13oard found,inter alia,as follows :1.Los Angeles Building and Construction Trades Council, A. F. L., andLloyd A. Mashburn, its agent, and Millwright and Machinery Erectors Local1607, of the United Brotherhood of Carpenters and Joiners of America,A. F. L., and Herman F. Barbaglia, its agent, are not and have not been,lawfully entitled to force or require Westinghouse Electric Corporationto assign work on the installation of steam turbine generators, at SouthernCalifornia Edison Company's plant at Redondo Beach, California, to mem-bers of Millwright and Machinery Erector's Local 1607 of the United Broth-erhood of Carpenters and Joiners of America, A. F. L., rather than to em-ployees of Westinghouse Electric Corporation who are members of Inter-national Association of Machinists, Local Lodge 1235.From the foregoing in the record it is clear that the Board determined thatit had jurisdiction over Millwrights' Local 1607 and Barbaglia in the 10 (k)proceeding and assumed such jurisdiction. Such Decision and Determinationof Dispute, wherein the Board determined that Millwrights' Local No. 1607 andBarbaglia had been duly served with notice of charge filed and notice of hearing,and had thus been afforded an opportunity to participate in the 10 (k) proceed-ings had they so desired, is binding upon the undersigned. Contention (b) iswithout merit.Asto contention(c), wherein counsel for the Respondents contend that certainalleged acts and conduct of the Respondent occurring after the close of the10 (k) proceedings may not form the basis of unfair labor practices findingagainst the Respondent for the reason that no 10 (k) proceedings have beenheld as provided by the Act 1717Section 10 (k) reads asfollows:Whenever it is charged that any person has engaged in an unfairlabor practicewithin the meaning of paragraph (4) (D) of section 8 (b), the Board is empoweredand directed to hear and determine the dispute out of whichsuch unfair practiceshall have arisen, unless, within ten days after notice that such chargehas beenfiled, the parties to such dispute submit to the Board satisfactory evidence that theyhave adjusted, or agreed upon methods for voluntary adjustment of the dispute.Upon compliance by the parties to the dispute with the decision of theBoard orupon such voluntary adjustment of the dispute, such charge shallbe dismissed. LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL 437Paragraphs XIII and XIV of the complaint°referred to certain acts-and conductalleged to have been committed by the Respondents on April 11, May 13 and 16,1949, which counsel for Respondent contends was not properly before the Exam-iner in the unfair labor practice hearing.Under the theory of Respondents' counsel, any time a charge in an8 (b) (4) (D) case is amended, a new 10 (k) hearing would be necessary. Theundersigned does not so interpret the language of the Act or the Board's Rulesand Regulations.Section 10 (k) provides for a hearing and determination of"thedisputeout of which such unfair labor practices have arisen." In theinstant case the only "dispute" is whether the Machinists employed by Westing-house or members of Millwrights' Local No. 1607 shall perform certain work neces-sary in the installation of turbine generators.This was the only "dispute" thatremained after the close of the 10 (k) proceedings hearing on March 24, 1949.The fact, as found hereinabove, that certain riggers of the Iron Workers UnionLocal 433 were called out on strike on April 11 did not create a new "dispute" 18as of the date. It is undisputed that the renewed strike by the riggers was hadat the instigation of the Council, not as a result of a new dispute, in a continuingeffort to force Westinghouse to replace Machinists with Millwrights 39It is clear from the record that the original charge had been amended, not as aresult of a new "dispute" but as a result of further strike activities in connectionwith the original work dispute between the Machinists and the Millwrights.While the Board has held that the holding of a 10 (k) proceeding is, in effect,mandatory, and a condition precedent, to the filing of a complaint whenever acharge alleging a violation of Section 8 (b) (4) (D) of the Act is filed," it doesnot necessarily follow that further 10 (k) proceeding must be had on amendedcharges, where, as here, the amended charges merely charged facts constitutingfurther and continued violations of 8 (b) (4) (D) of the same class as thosecharged in the original charge and were continuations of the original chargesin pursuance of the same objects.In an analogous situation, the Supreme Court of the United States held in theNational Licorice Companycase : 21Whatever restrictions the requirement of the charge may be brought toplace upon subsequent proceeding by the Board, we can find no warrant inthe language or purposes of the Act for saying that it precludes the Boardfrom dealing adequately with unfair labor practices which are related tothose alleged in the charge and which grew out of them while the proceedingis pending before the Board. The violations alleged in the complaint andfound by the Board were but a prolongation of the attempt to form thecompany union and to secure the contracts alleged in the charge.All areof the same class of violations as those set up in the charge and were con-tinuous of them in pursuance of the same objects.The Board's jurisdictionhaving been invoked to deal with the first steps, it had authority to dealwith those which followed as a consequence of those already taken.We18The record discloses that the two riggersof IronWorkers Local 433, who wereemployed by Westinghouse on the Redondo Beach project on February 2, went out onstrike inconnection with the "dispute" between the Machinists and the Millwrights forthe positions in installing turbine generators19While the Machinists had been withdra®n on February 10 at therequest of Edison,Westinghouse had made no effort to return the Machinists to the projectnor did it agreeto replacing the Machinists with Millwrights.20 Lodge 68of InternationalAssociationof Machinists,andthe International Associationof Machinists and Moore Drydock Company81 NLRB1108(20-CD-1).u 309 U. S. 350. 438DECISIONSOF NATIONAL LABOR RELATIONS BOARDthink the Court below correctly held that "The Board was within its powerin treating the whole sequenceas one." 22It is clear from the foregoing and the record that there is but one "dispute"involved herein, namely, that between the Machinists and Millwrights concern-ing the mechanical installation of turbine generators ; that the proceedings re-quired by Section 10 (k) and by the Board's decision were duly and properly had;and that the allegations contained in paragraphs 13 and 14 of the complaint wereproperly included in such complaint and conferred jurisdiction upon the under-signed to take testimony thereon.Contention (c) is without merit.As tocontention (d),wherein the Respondents contend that the work stoppageof February 2, 1949, grew out of an alleged illegal closed-shop contract betweenthe Machinists and Westinghouse.The record, at the most, discloses that Westinghouse had a practice of callingon the Machinists, the Electricians, the Ironworkers, and the Pipefitters whenand as it had need for any workmen of those various crafts ; that Westinghousehad no written contracts with any of the afore-mentioned craft unions ; and therecord will not support a finding that the Machinists had a contract, illegal orotherwise, with Westinghouse.Assuming,arguendo,that the Machinists andWestinghouse had a signed, closed-shop contract, one that was admittedly illegalunder the Act, such fact would not, under the circumstances existing in theinstant case, provide a defense for the Respondents' violation of Section 8 (b)(4) (D) of the Act.23 It is so found. Contention (d) is without merit.As to contention(e),wherein the Respondents' counsel attacks the constitu-tionality of Section 8 (b) (4) (D) which is referred to at this point, notwith-standing the undersigned has ruled hereinbefore that Respondents' motion fordismissal of complaint on constitutional grounds be denied, for the purpose ofemphasizing the fact that Respondents timely and vigorously questioned theconstitutionality of the Act and particularly Section 8 (b) (4) (D) of theAct under which the Respondents are charged herein. The major portion ofRespondents' brief is devoted to this contention, and although the brief appearsto be the result of a wide research and analysis of the applicable legal author-ities, the undersigned, under the principles laid down in theRtite-Form Corsetcase,24 will assume the constitutionality of the Act.Contention (e) is withoutmerit.3.ConclusionsFrom the foregoing and the record it appears and the undersigned finds that theCouncil and its agents and Millwrights' Local 1607, and its agents engaged in, andu See alsoBiggs Antique Co., Inc.,80 NLRB 345..m In dealing with a similar contention in theSunset Line and Twine Co.case, 79 NLRB1487, the Board stated :The Trial Examiner found(1) that thestrike ofAugust 25 "was precipitated byaction of the Company"In leaving the bargaining conference on August 21 afteritsVice-President Johnson presented to Vail a written "offer" ; and (2) that "atleast since November 7, 1947, the Company has refused to negotiate with Local 6concerning either a contract or settlement of the strike."We find it unnecessaryto pass upon these conclusions, for neither of them is material in this case.Thesole issue before us is whether or not the Respondent Unions unlawfully restrainedor coercedemployeesby certain of their activities during the course of the strike.Unlawful conduct on the part of the.Company, if established, wouldneither ex-tinguish the right of its employees, to be free of union restraint and coercion, norjustify the Respondent Unions' alleged infringement of that right.SeeAmalgamatedUtilityWorkers v. Consolidated Edison Company of New York, Inc.,309 U. S. 261;N. L. R. B. v. Fickett-Brown Mfg.Co., 140 F. 2d 883 (C. A. 5).See alsoCory Corporation,et al.,84 NLRB 110.24 75 NLRB 174. LOS ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL 439induced and encouraged certain employees of Westinghouse, and the employeesand Stone and Webster, principal contractors, and the employees certain sub-contractors, to engage in strikes, or concerted refusal in the course of theiremployment to process, transport, or otherwise handle or work on any goods,articles, or materials or to perform any services, wherein the object thereofwas to force or require Westinghouse to assign particular work to employees ina particular labor organization or in a particular trade, craft, or class, namely,Millwright members of Local 1607, rather than to employees in another trade,craft, or class, namely, to Machinists members of Local Lodge 1235; and thatby the conduct found above the Respondents Council and Millwrights' Local 1607and their Agents Mashburn and Barbaglia violated Section 8 (b) (4) (D) ofthe Act.It is further found that the Board has issued no order or certification deter-mining the bargaining representative for employees performing such work.It is further found that, pursuant to the Board's Determination of Disputein the Section 10 (k) proceeding held herein :Los Angeles Building and Construction Trades Council, A. F. L., and LloydA. Mashburn, its agent, and Millwright and Machinery Erectors, Local 1607,of the United Brotherhood of Carpenters and Joiners of America, A. F. L.,and Herman F. Barbaglia, its agent, are not, and have not been, lawfullyentitled to force or require Westinghouse Electric Corporation to assignwork on the installation of steam turbine generators at Southern CaliforniaEdison Company's plant at Redondo Beach, California, to members of Mill-wright and Machinery Erectors Local 1607, of the United Brotherhood ofCarpenters and Joiners of America, A F. L., rather than to employees ofWestinghouse Electric Corporation who are members of International Asso-ciation of Machinists, Local Lodge 1235.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurringin connection with the operations of the Westinghouse Electric Corporation andSouthern California Edison Company, set forth in Section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead, and have led, to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have violated Section 8 (b) (4) (D)of the Act, it will be recommended that they cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.It will be recommended that the Respondents cease and desist from inducingor encouraging the employees of those employers engaged in construction workon the Redondo Beach project to engage in a strike or concerted refusal in thecourse of their employment to refuse to perform services for their employerwhere an object thereof is to force or require any employer to assign particularwork to employees in a particular labor organization or in a particular trade,craft, or class, rather than to the employees in another labor organization or inanother trade, craft, or class, unless such employer is failing to conform to anorder or certification of the Board determining the bargaining repesentatives foremployees performing such work.More specifically, it will be recommended that the Respondents withdraw itsinstruction for, and support and sponsorship of, any work stoppage or any 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicketing by its members on the Redondo Beach project for the purposes offorcing or requiring Westinghouse to assign work heretofore performed by theMachinists to the Millwrights, and further, that the Respondents notify itsmembers that Respondents have taken such action.On the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW(1) International Association of Machinists, and its Local Lodge No. 1235;Los Angeles Building and Construction Trades Council, A. b'. L.; and Millwrightand Machinery Erectors Local 1d07 of the United Brotherhood of Carpentersand Joiners of America, A. F. L., are each labor organizations within the meaningof Section 2 (5) of the Act.(2)By inducing and encouraging employees of. Stone and Webster, Engineer-ing Corporation, certain employees of Westinghouse Electric Corporation, andthe employees of other contractors and subcontractors engaged in constructionwork on the Redondo Beach project, hereinabove more particularly referred to,with the object of forcing or requiring Westinghouse to assign particular workto employees in a particular organization, namely, Millwrights Local 1607, ratherthan to employees in another labor organization, namely, International Associa-tion of Machinists, Local Lodge 1225, the Respondents have engaged in unfairlabor practices within the meaning of Section 8 (b) (4) (D) of the Act.(3)The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]STRAUSS STORES CORPORATIONandMIERCHANDiSE DELIVERY DRIVERSAND EMPLOYEES, LOCAL 804, INTERNATIONAL B1toTIrERHOOD or TEAM-STERS,CHAUFFEURS, W'WWARI:1[OUSE EEN AND IIELI'ERS OF AMERICA,AFLRETAIL AND WHOLESALEEMPLOYEESUNaON,LOCAL830(INDEPEND-ENT), FORMERLY KNOWN AS ITNiT1 DRETAIL ANDWHOLESALEEMPLOYEES OF AMERICA, CIO, LOCAL830,AND'65',Tiiu WHOLESALE,RETAIL AND WAREHOUSE Woiucniis' UNION OFNi:wYORK AND NEWJERSEYandMERCHANDISE DELIVERY DRIVERS AND EMPLOYEES, LOCAL804,INTERNATIONAL BROTHERHOOD or, TEAMST1,MS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL.CasesNos.2-CA-793 and 2-CIS-257.May15, 1951Decision and OrderOn December 20, 1950, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of the94 NLRB No. 80.